Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .


Status of Claims
This communication is a Final Office action in response to communications received on 05/23/2022. Claims 2, 7-9, and 19-20 have been canceled. Claims 1, 3, 5-6, 10-13, and 17 have been amended. Claims 1, 3-6, and 10-18 are currently pending and have been addressed below.

Priority
The present application, filed on 04/11/2019, claims priority to Provisional Application 62/656,883, filed on 04/12/2018.


Response to Amendment	
Regarding the nonstatutory double patenting rejections, Examiner withdraws the rejections in light of the most recent claim amendments in the instant claims and pending Application 16/382,112.
Regarding the claim objections, Applicant has amended claim 1 and canceled claim 9. Therefore, the claim objections are withdrawn.



Claim Objections
Claim 11-18 are objected to because of the following informality: Claims 11-18, line 1 recites “The method of” and it should be – The computer program product of – as the claims depend from claim 10, which is directed to a computer program product. Appropriate correction is required.
Examiner note: For examining purposes, Examiner is interpreting claims 11-18 as directed to a computer program product as they are dependent from claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1, and 3-6 are directed to a method (i.e. a process). Claims 10-18 are directed to a computer program product (i.e. an article of manufacture). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.	Examiner note: Examiner is interpreting claims 11-18 as directed to a computer program product as they are dependent from claim 10. 

Step 2A: Prong One: Abstract Ideas 

Claims 1, 3-6, and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 1 recites: A method for providing an automated job recruitment management utilizing a system for providing a virtually assisted staffing platform having a staffing platform, the staffing platform includes staffing suppliers and other users to exchange information about potential job candidates, the method comprising the steps of a. providing the staffing platform, b. enabling the staffing platform to receive new staffing requests from users; c. displaying basic message information, the basic message information including the body of a message, automated data analysis integrated in the message, and a time-stamp relating to the message arrival time; d. identify alternate employer locations by comparing wage information in various states; e. providing alternate employer location information; f identifying extraneous skills, the extraneous skills includes skills suggested for removal, re- identification, and/or re-classification thereby providing a cost-effective approach for the user; 3Applicant: Ted Sergott Serial No: 16/382,119Reply Date: 05/23/2022Page 4 of 24 g. identifying external supplier information; h. matching the users with information about external suppliers; i. receiving new staffing requests from the users by the staffing assistant; j. receiving profiles from the candidates; k matching the profiles with the job requirements; 1. recommending the candidates to the users; m. providing an expense notification based on the expenses of the candidates and the staffing suppliers by the staffing platform.	Independent claim 10 recites: a method for providing automated job recruitment management utilizing a system for providing a staffing platform having a staffing platform, staffing suppliers and other users to exchange information about potential job candidates, the method comprising the steps of: a. providing the staffing platform b. displaying basic message information, the basic message information comprises body of a message, automated data analysis integrated in the message, and a timestamp relating to the message arrival time; c. identify alternate employer locations by comparing wage information in various states; d. providing alternate employer location information e.  identifying extraneous skills, the extraneous skills includes skills suggested for removal, re- identification, and re-classification thereby providing a cost-effective approach for the user; f. receiving new staffing requests from a user by the staffing assistant, wherein the user comprises a staffing supplier/or a hiring entity; g. h.  receiving profiles from candidates; i. matching the profiles with the job requirements; j. identifying the candidates; k recommending one or more candidates to the users, wherein recommendations are based on an analysis of candidate information; 1. tracking activities of the candidates and the users by the staffing assistant; m.  providing updates to the candidates and the users, based on the tracking by the staffing assistant: n. providing an expense notification based on the expenses of the candidates and the staffing suppliers by the staffing platform.	The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss providing a staffing platform for job management including receiving new staffing requests from users, identifying alternate employer locations, providing alternate employer location information, identifying skills, receiving profiles from candidates, matching the profiles with the job requirements, and recommending candidates to the users, which are clear business relations and one of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept a staffing platform for job management. In particular, the claims only recite the additional elements – virtual assistant, a network, computing devices, a server, a processor, a database, a memory, a machine learning module, a computer program product, a non-transitory computer readable storage medium, real-time notifications. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.	With respect to the computer components, machine learning and virtual assistant, these limitations are described in Applicant’s own specification as generic and known elements. See Applicants specification para 0048, recites “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art”, para 0049, para 0051, recites “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods known in the art”, para 0053, recites “the virtual assistant identifies external suppliers and matches users with information about external suppliers the machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art”, this merely establishes an environment of use as discussed in MPEP 2106.05(h).	Dependent claims 3-6 and 11-18 add additional limitations, for example: (claim 3) wherein the user comprises a staffing supplier or a hiring entity, (claim 4) wherein the staffing supplier comprises a recruiter, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Again, with respect to the computer components, machine learning and virtual assistant, these limitations are described in Applicant’s own specification as generic and known elements. See Applicants specification para 0048, recites “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art”, para 0049, para 0051, recites “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods known in the art”, para 0053, recites “the virtual assistant identifies external suppliers and matches users with information about external suppliers the machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art”. While the claims recite machine learning system, this merely establishes an environment of use which as outlined by the MPEP 2106.05(h) the Field of Use and Technological Environment does not amount to significantly more than the exception itself.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.
					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Garimella et al. (US 2018/0060823 A1), hereinafter “Garimella”, over Lacy et al. (US 6,524,109 B1), hereinafter “Lacy”, and in view of Gookin, Dan “Lock Screen Settings on Your Android Phone”, 03/26/2016, https://www.dummies.com/article/technology/electronics/cell-phones/androids/lock-screen-settings-on-your-android-phone-141074/, hereinafter “Gookin”.

Regarding Claim 1, Garimella teaches A method for providing an automated job recruitment management utilizing a system for providing a virtually assisted staffing platform having a virtual assistant and a staffing platform, the staffing platform includes a network of computing devices configured to allow staffing suppliers and other users to exchange information about potential job candidates, the method comprising the steps of: (Garimella, Abstract; Fig. 1. Garimella, para 0010, discloses the principal objective is to integrate a job board, activity tracking system, professional networking, artificial intelligence (GeekBot, Virtual assistant for Job seekers), Compliance and all communication tools into a single application thereby making hiring and tracking process completely automated);
a. providing the virtually assisted staffing platform, a server and a network, the server including a processor having installed thereon a web-based application, a database for storing candidate information and a memory operatively coupled to the processor and designed to store program instructions executed by the processor; (Garimella, para 0183-0188, teaches the computing environment, including database, processor, server, and networks).
b. enabling the staffing platform to receive new staffing requests from users; (Garimella, Figure 42, element 4202, discloses creating job requirements from users);
c. displaying basic message information by the virtual assistant, the basic message information including the body of a message, automated data analysis integrated in the message, and a time-stamp relating to the message arrival time; (Garimella, para 0010, teaches virtual assistant; para 0071, teaches user interface including messages; para 0138, discloses the GeekBot will automatically take control and on behalf of Job Seeker it will respond back to the Recruiter information that is available (Examiner notes this is automated data analysis); para 0155, teaches timestamp with user notifications);
d. enabling the virtual assistant to identify alternate employer locations by comparing wage information in various states; (Garimella, para 0010, teaches virtual assistant; Figure 11C, discloses wages including hourly or annual. Figure 22 and para 0169, discloses application provides the feature to view the jobs posted in different locations with information about the job in various states. Para 0100, discloses market analytics aids job seekers to make proper career decisions. Examiner notes it would be obvious for the alternate employer locations to include wage information in various states for user to make proper career decisions.)
e. providing alternate employer location information by the virtual assistant utilizing a machine learning module that implements a decision logic technique stored in the processor; (Garimella, para 0010, teaches artificial intelligence and virtual assistant; Examiner notes machine learning is an application of artificial intelligence; Figure 22, discloses employer locations; para 0169, discloses OnBlick application provides the feature to view the jobs posted in different locations. Further, Examiner notes, Applicants own specification recites the machine learning implementing decision logic is known in the art, para 0048 “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art.”);
f by the virtual assistant utilizing the machine learning module Serial No: 16/382,119(Garimella, para 0010, teaches artificial intelligence and virtual assistant; Examiner notes machine learning is an application of artificial intelligence);Reply Date: 05/23/2022Page 4 of 24
g. identifying external supplier information by the virtual assistant; (Garimella, para 0010, teaches virtual assistant; para 0013, discloses creating job requirements for users, where the user may be at least one of a recruiter of a company or an account manager or an administrator. Garimella, para 0148, discloses the recruiter can share to an external consultant imported from other job portals, call their phone and email them if required, they also can download the resume for further usage. Further, Garimella, para 0152, discloses Onblick contacts, imported consultants, Onblick vendors, and imported vendors; para 0176, teaches building vendor network; para 0229, discloses sharing job requirement with vendors and various portals such as LinkedIn and Twitter.);
h.  matching the users with information about external suppliers by the virtual assistant; (Garimella, para 0010, teaches virtual assistant; para 0083, discloses job seekers profiles are matched automatically with the job; para 0084, discloses, the matching is performed with the aid of a “Compatibility view algorithm”. The matching results produced by the algorithm are accurate thereby enabling job seekers to get the right jobs and companies to find the right job seekers/candidates);
i.  receiving new staffing requests from the users by the staffing assistant; (Garimella, para 0010, teaches virtual assistant; Figure 42, element 4202, discloses creating job requirements from users);
j.  receiving profiles from the candidates by the virtual assistant; (Garimella, para 0010, teaches virtual assistant; Figure 5A, lists profiles from candidates);
k  matching the profiles with the job requirements by the virtual assistant; (Garimella, para 0010, teaches virtual assistant; Figure 42, element 4206, matching job seeker profiles with job requirements);
l.  recommending the candidates to the users by the virtual assistant; (Garimella, para 0010, teaches virtual assistant; Figure 5A and Figure 42, element 4208, list job seekers to users with compatibility percentage);
m. providing an expense notification based on the expenses of the candidates and the staffing suppliers by the staffing platform; and (Garimella, para 0089 and para 0174, teaches notifications; para 0160, teaches details including whether hourly rate is negotiable and notifying (telling) users if expenses are paid);
n. providing real-time notifications to users regarding job management information (Garimella, para 0089, teaches OnBlick system provides in-App communication through which the recruiter can initiate a call/chat with that job seekers right from that particular job context. If the Job seeker misses this call/chat, he still has the notification along with the details; para 0174, teaches push notifications being sent);
While Garimella teaches skills of candidates and skill match (Garimella, Figure 5B; para 0085 and para 0149), Garimella does not appear to explicitly teach “identifying extraneous skills” and “the extraneous skills includes skills suggested for removal, re- identification, and/or re-classification thereby providing a cost-effective approach for the user” 3Applicant: Ted Sergott	In the same field of endeavor Lacy teaches identifying extraneous skills and the extraneous skills includes skills suggested for removal, re- identification, and/or re-classification thereby providing a cost-effective approach for the user (Lacy, Abstract. Lacy, Col 3, lines 55-57 and Col 5, lines 7-16, discloses skill sets act as a filter. Lacy, Col 7, lines 1-19, teaches skill analysis to filter out unrelated skills of a user, as it decides whether the skill is applicable to the users employment, thereby, "identifying extraneous skills"; discloses identifying unrelated skills of users; for example, identifying a user may have marketing skills, but not product development skills. Col 11, lines 19-22, discloses change selected skill set with alternatives. Figure 19, discloses skill set management and deleting (removing) skills from skill set.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Garimella with identifying extraneous skills and the extraneous skills includes skills suggested for removal, re- identification, and/or re-classification thereby providing a cost-effective approach for the user as taught by Lacy with the benefit of performing skill set analysis against a comprehensive set of skills among users to filter out irrelevant skills (Lacy, Col 1, lines 10-15 and Col 2, lines 3-4). 	While Garimella teaches notifications to users (See at least Garimella, para 0089, 0160 and 0174), Garimella does not appear to explicitly teach “the users being allowed to access the real-time notifications without unlocking a mobile phone of the user.” 3Applicant: Ted Sergott	In the same field of endeavor Gookin teaches the users being allowed to access the real-time notifications without unlocking a mobile phone of the user (Gookin, Title is Lock Screen Settings on Your Phone; pages 1-2, discloses how a user sets their phone’s lock screen, and how a user views information without unlocking their device (bottom of page 1). Further, Examiner notes “without the need for a user to unlock his or her phone”, is merely mentioned once at a high level of generality in Applicant’s specification, para 0064.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Garimella with the users being allowed to access the real-time notifications without unlocking a mobile phone of the user as taught by Gookin with the benefit for a user to view information without unlocking their phone (Gookin, bottom of page 1). The Garimella invention, now incorporating the Lacy and Gookin invention, has all the limitations of claim 1.

Regarding Claim 3, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 1, wherein the user comprises a staffing supplier or a hiring entity (Garimella, para 0013, discloses where the user may be at least one of a recruiter of a company or an account manager or an administrator.)
Regarding Claim 4, Garimella, now incorporating Lacy and Gookin, teaches the method as claimed in claim 3, wherein the staffing supplier comprises a recruiter (Garimella, para 0013, discloses where the user may be at least one of a recruiter of a company or an account manager or an administrator.)

Regarding Claim 5, Garimella, now incorporating Lacy and Gookin, teaches the method as claimed in claim 3, wherein the hiring entity comprises a hiring manager or administrator (Garimella, para 0013, discloses where the user may be at least one of a recruiter of a company or an account manager or an administrator.)

Regarding Claim 6, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 1, wherein the virtual assistant leverages machine learning (Garimella, para 0010, discloses artificial intelligence (GeekBot, Virtual assistant for Job seekers) Examiner notes machine learning is an application of artificial intelligence.)

Regarding Claim 10, Garimella teaches A computer program product comprising computer executable instructions embodied in a non-transitory computer readable storage medium having a computer readable program code embodied therein, the computer readable4Applicant: Ted Sergott Serial No: 16/382,119 Reply Date: 05/23/2022Page 5 of 24program code configured to be executed on a computer system to implement a method for providing automated job recruitment management utilizing a system for providing a virtually assisted staffing platform having a virtual assistant and a staffing platform, the staffing platform including a network of computing devices configured to allow staffing suppliers and other users to exchange information about potential job candidates, the method comprising the steps of: (Garimella, para 0183-0188, teaches the computing environment, including database, processor, server, and networks; Garimella, Abstract; Fig. 1. Garimella, para 0010, discloses the principal objective is to integrate a job board, activity tracking system, professional networking, artificial intelligence (GeekBot, Virtual assistant for Job seekers), Compliance and all communication tools into a single application thereby making hiring and tracking process completely automated);	a. providing the virtually assisted staffing platform having a server connected to a network, the server including a processor having installed thereon a web- based application, a database for storing candidate information and a memory operatively coupled to the processor and designed to store program instructions executed by the processor: (Garimella, para 0183-0188, teaches the computing environment, including database, processor, server, and networks);
b. displaying basic message information by the virtual assistant, the basic message information comprises body of a message, automated data analysis integrated in the message, and a timestamp relating to the message arrival time; (Garimella, para 0010, teaches virtual assistant; para 0071, teaches user interface including messages; para 0138, discloses the GeekBot will automatically take control and on behalf of Job Seeker it will respond back to the Recruiter information that is available (Examiner notes this is automated data analysis); para 0155, teaches timestamp with user notifications);
c. enabling the virtual assistant to identify alternate employer locations by comparing wage information in various states; (Garimella, para 0010, teaches virtual assistant; Figure 11C, discloses wages including hourly or annual. Figure 22 and para 0169, discloses application provides the feature to view the jobs posted in different locations with information about the job in various states. Para 0100, discloses market analytics aids job seekers to make proper career decisions. Examiner notes it would be obvious for the alternate employer locations to include wage information in various states for user to make proper career decisions.);
d. providing alternate employer location information by the virtual assistant utilizing a machine learning module that implements a decision logic technique stored in the processor; (Garimella, para 0010, teaches artificial intelligence and virtual assistant; Examiner notes machine learning is an application of artificial intelligence; Figure 22, discloses employer locations; para 0169, discloses OnBlick application provides the feature to view the jobs posted in different locations. Further, Examiner notes, Applicants own specification recites the machine learning implementing decision logic is known in the art, para 0048 “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art.”);	e. by the virtual assistant utilizing the machine learning module (Garimella, para 0010, teaches artificial intelligence and virtual assistant; Examiner notes machine learning is an application of artificial intelligence); 
f. receiving new staffing requests from a user by the staffing assistant, wherein the user comprises a staffing supplier/or a hiring entity; (Garimella, Figure 42, element 4202, discloses creating job requirements from users);
g. h.  receiving profiles from candidates by the virtual assistant; (Garimella, para 0010, teaches virtual assistant; Figure 5A, lists profiles from candidates);
i. matching the profiles with the job requirements by the virtual assistant; 5Applicant: Ted Sergott Serial No: 16/382,119Reply Date: 05/23/2022Page 6 of 24 (Garimella, para 0010, teaches virtual assistant; Figure 42, element 4206, matching job seeker profiles with job requirements);
j. identifying the candidates by the virtual assistant; (Garimella, para 0010, teaches virtual assistant; Figure 5A and Figure 42, element 4208, list job seekers to users with compatibility);
k  recommending one or more candidates to the users by the virtual assistant, wherein recommendations are based on an analysis of candidate information; (Garimella, para 0010, teaches virtual assistant; Figure 5A and Figure 42, element 4208, list job seekers to users with compatibility percentage);
l. tracking activities of the candidates and the users by the staffing assistant; (Garimella, para 0010, teaches virtual assistant; Abstract, teaches tracking activities of users);
m. providing updates to the candidates and the users, based on the tracking by the staffing assistant: (Garimella, para 0010, teaches virtual assistant; Abstract teaches tracking activities of users; Figure 5C, discloses tracking system updates. Further, see Figure 5D and para 0013, teaches tracing activities of the users and providing updates based on the tracking); 
n. providing an expense notification based on the expenses of the candidates and the staffing suppliers by the staffing platform, and (Garimella, para 0089 and para 0174, teaches notifications; para 0160, teaches details including whether hourly rate is negotiable and notifying (telling) users if expenses are paid);	o. providing real-time notifications to the users regarding job management information, (Garimella, para 0089, teaches OnBlick system provides in-App communication through which the recruiter can initiate a call/chat with that job seekers right from that particular job context. If the Job seeker misses this call/chat, he still has the notification along with the details; para 0174, teaches push notifications being sent).
While Garimella teaches skills of candidates and skill match (Garimella, Figure 5B; para 0085 and para 0149), Garimella does not appear to explicitly teach “identifying extraneous skills” and “the extraneous skills includes skills suggested for removal, re- identification, and/or re-classification thereby providing a cost-effective approach for the user” 3Applicant: Ted Sergott	In the same field of endeavor Lacy teaches identifying extraneous skills and the extraneous skills includes skills suggested for removal, re- identification, and/or re-classification thereby providing a cost-effective approach for the user (Lacy, Abstract. Lacy, Col 3, lines 55-57 and Col 5, lines 7-16, discloses skill sets act as a filter. Lacy, Col 7, lines 1-19, teaches skill analysis to filter out unrelated skills of a user, as it decides whether the skill is applicable to the users employment, thereby, "identifying extraneous skills"; discloses identifying unrelated skills of users; for example, identifying a user may have marketing skills, but not product development skills. Col 11, lines 19-22, discloses change selected skill set with alternatives. Figure 19, discloses skill set management and deleting (removing) skills from skill set.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Garimella with identifying extraneous skills and the extraneous skills includes skills suggested for removal, re- identification, and/or re-classification thereby providing a cost-effective approach for the user as taught by Lacy with the benefit of performing skill set analysis against a comprehensive set of skills among users to filter out irrelevant skills (Lacy, Col 1, lines 10-15 and Col 2, lines 3-4). 	While Garimella teaches notifications to users (See at least Garimella, para 0089, 0160 and 0174), Garimella does not appear to explicitly teach “the users being allowed to access the real-time notifications without unlocking a mobile phone of the user.” 3Applicant: Ted Sergott	In the same field of endeavor Gookin teaches the users being allowed to access the real-time notifications without unlocking a mobile phone of the user (Gookin, Title is Lock Screen Settings on Your Phone; pages 1-2, discloses how a user sets their phone’s lock screen, and how a user views information without unlocking their device (bottom of page 1). Further, Examiner notes “without the need for a user to unlock his or her phone”, is merely mentioned once at a high level of generality in Applicant’s specification, para 0064.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Garimella with the users being allowed to access the real-time notifications without unlocking a mobile phone of the user as taught by Gookin with the benefit for a user to view information without unlocking their phone (Gookin, bottom of page 1). The Garimella invention, now incorporating the Lacy and Gookin invention, has all the limitations of claim 10.

Regarding Claim 11, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 10, wherein the candidate information comprises an analysis of hard skill information (Garimella, para 0149, discloses years of technical experience in candidate profile (Examiner notes technical experience is a hard skill). Further, Garimella, Figure 9C, discloses analysis of candidate skills including hard skills as it gives the example of a missing hard skill of Application Development. Further, Lacy throughout gives examples of hard skill information of users being analyzed. For example, Lacy, Col 4, lines 50-55, discloses hard skills of engineering, accounting and hardware development).

Regarding Claim 12, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 11, wherein the hard skill information derives from historical relationships (Garimella, para 0149, discloses years of technical experience in candidate profile (Examiner notes technical experience is a hard skill). Further, para 0148, discloses recruiter can import job seekers' resume from different portals and … the imported resume is parsed to create parsed resume. Examiner notes a resume includes historical information).

Regarding Claim 13, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 10, wherein the candidate information comprises soft skill information (Garimella, para 0085, discloses skill match; Fig. 15B, discloses soft skills including communication skills; further, para 0102, discloses analyze the job seekers communication skills and confidence (Examiner notes communication and confidence are soft skills) Further, throughout Lacy discloses skills including leadership skill (a soft skill, in column 18, lines 47-49)).

Regarding Claim 14, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 10, wherein the virtually assisted staffing platform further comprises identifying external supplier information (Garimella, para 0148, discloses the recruiter can share to an external consultant imported from other job portals, call their phone and email them if required, they also can download the resume for further usage. Further, Garimella, para 0152, discloses Onblick contacts, imported consultants, Onblick vendors, and imported vendors; para 0176, teaches building vendor network; para 0229, discloses sharing job requirement with vendors and various portals such as LinkedIn and Twitter.);

Regarding Claim 15, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 14, wherein identifying external supplier information further comprises matching users with information about external suppliers (Garimella, para 0083, discloses job seekers profiles are matched automatically with the job; para 0084, discloses, the matching is performed with the aid of a “Compatibility view algorithm”. The matching results produced by the algorithm are accurate thereby enabling job seekers to get the right jobs and companies to find the right job seekers/candidates).

Regarding Claim 16, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 10, wherein the virtually assisted staffing platform further comprises an integrated interview scheduling feature (Garimella, para 0093 and para 0163, discloses scheduling of interviews. Figure 5C, discloses “an interview scheduled with Henry”; and Figure 10A, discloses rescheduling interviews.)

Regarding Claim 17, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 10, wherein the alternate employer location information further comprises providing the integrated interview scheduling feature in the staffing platform (Garimella, para 0093 and para 0163, discloses scheduling of interviews. Figure 5C, discloses “an interview scheduled with Henry”; and Figure 10A, discloses rescheduling interviews. Figure 22, discloses employer locations; para 0169, discloses OnBlick application provides the feature to view the jobs posted in different locations. Examiner notes employers may be in different locations and would be obvious the interview scheduling may be used for employers in different locations.)

Regarding Claim 18, Garimella, now incorporating Lacy and Gookin, teaches the method of claim 10, further comprising providing an integrated calling and chatting feature in the staffing platform thereby allowing the candidates and the users to connect instantly (Garimella, para 0383, discloses an integrated calling and chatting button or feature is provided to both the job seeker and the user to connect with each other instantly).

Response to Arguments
Applicants arguments filed on 05/23/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Applicant’s arguments have been fully considered but are found unpersuasive.
Regarding Step 2A: Prong One: Abstract Ideas	With respect to Applicants remarks that the claims are not directed to an abstract idea, Examiner respectfully disagrees. With respect to the abstract idea, Examiner has explained the abstract idea as outlined in the above 101 rejection, and reproduced below, as the claims fall under at least the abstract grouping of: 	Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss providing a staffing platform for job management including receiving new staffing requests from users, identifying alternate employer locations, providing alternate employer location information, identifying skills, receiving profiles from candidates, matching the profiles with the job requirements, and recommending candidates to the users, which are clear business relations and one of certain methods of organizing human activity.	Further, with respect to Applicants remarks on the computing environment, Examiner respectfully notes the computing environment is considered in Step 2A: Prong Two and Step 2B, and therefore will be addressed below.	
Regarding Step 2A: Prong Two
With respect to integration of the abstract idea into a practical application, the computing elements (virtual assistant, a network, computing devices, a server, a processor, a database, a memory, a machine learning module, a computer program product, a non-transitory computer readable storage medium, real-time notifications) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. Examiner has reviewed Applicants claims and specification and has found only generic computing elements. 
With respect to the machine learning module, decision logic, and virtual assistant, these limitations are described in Applicant’s own specification as generic and known elements. See Applicants specification para 0048, recites “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art”, para 0049, para 0051, recites “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods known in the art”, para 0053, recites “the virtual assistant identifies external suppliers and matches users with information about external suppliers the machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art”. Further, with respect to Applicants remarks on operating systems these limitations are also described in Applicant’s own specification as systems known in the art. See Applicants specification, para 0041, recites: “The present virtually assisted staffing platform is compatible with a variety of operating systems including iOS, Android and other operating systems known in the art.” This merely establishes an environment of use as outlined in MPEP 2106.05(h).	Examiner fails to see how the generic recitations of basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and is not integrated into a practical application.
Further, with respect to Applicant's remarks “claims 2-9 and 11-19 improve the functioning of the system” (remarks, page14), Examiner finds these arguments fail to comply with 37 CFR 1.111(b) because they amount to general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims reflect a practical application (e.g., how the claims reflect an improvement).
Regarding Step 2B
With respect to the additional elements, as discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Again, with respect to the computing environment, these limitations are described in Applicant’s own specification as generic and known elements. See Applicants specification para 0048, recites “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art”, para 0049, para 0051, recites “The machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods known in the art”, para 0053, recites “the virtual assistant identifies external suppliers and matches users with information about external suppliers the machine learning module may make this comparison using decision logic stored on the computer, or by other standard methods well known in the art”. While the claims recite machine learning and virtual assistant, this merely establishes an environment of use which as outlined by the MPEP 2106.05(h) the Field of Use and Technological Environment does not amount to significantly more than the exception itself.	Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.
	 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been fully considered but are found unpersuasive. Examiner has updated the rejections in light of the most recent claim amendments with teachings of the Gookin reference.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Garimella, Lacy, and Gookin teaches the limitations of the claims as described in detail above. 	Further, Applicants remarks do not argue any specific claim limitations. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111 because they amount to general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.	For example, Applicant remarks (remarks page 17) “In Contrast, in the Garimella case, the artificial intelligence (GeekBot, Virtual assistant for Job seekers) has limited amount of function.” Examiner finds these remarks unpersuasive as this is a general allegation without specifically pointing to any claim language. 	With respect to Applicant’s remarks that Garimella does not teach “an expense management feature”, Examiner respectfully notes “providing an expense notification” is claimed, not expense management. Garimella teaches an expense notification to users in para 0160.	With respect to Applicant’s remarks that Garimella does not teach “notifications are visible from a user’s mobile “lock screen””, Examiner respectfully notes these are new limitations in amended claims and have been addressed with newly applied teachings of Gookin, as outlined in the above 103 rejection. Examiner further notes the new limitation in claim 1 “the users being allowed to access the real-time notifications without unlocking a mobile phone of the user”, is merely mentioned once at a high level of generality in Applicant’s specification, para 0064.	Further, with respect to the machine learning, Examiner notes both Applicant and specification acknowledge it is by standard methods known in the art. See Applicant’s remarks page 18, and see at least para 0049 of Applicants specification.	Further, with respect to Applicants remarks that Garimella does not teach “extraneous skill identification”, Examiner respectfully notes Garimella is not relied on for this, Lacy is. Please see above 103 rejection.	With respect to Applicants remarks (remarks page 19), “In contrast, the Garimella case is not configured to transmit interview time and location details to the user via the network.” Examiner respectfully notes “transmit interview time and location details to the user via the network” is not claimed. Rather “an integrated interview scheduling feature” is claimed (claims 16 and 17). Garimella teaches the claimed limitation, Garimella, para 0093 and para 0163, discloses scheduling of interviews. Figure 5C, discloses “an interview scheduled with Henry”; and Figure 10A, discloses rescheduling of interviews. Therefore, Applicants remarks are found unpersuasive. 	With respect to Applicants remarks (remarks page 20), “the feature "identifying extraneous skills" in the Applicant's case is functionally different from the feature "minimum skill sets" of the Lacy case”, Examiner respectfully disagrees. “Extraneous skills” are described in Applicants own specification, para 0059,” extraneous skills may comprise any information not directly required of a job applicant”, pare 0016, recites “identify and eliminate extraneous skills for various job openings”, para 0023, recites “suggest removal or reclassification of extraneous skills”. Further, the dictionary definition of “extraneous” is “not forming an essential or vital part” and “having no relevance” (See https://www.merriam-webster.com/dictionary/extraneous). Lacy, Col 7, lines 1-19, teaches skill analysis to filter out unrelated skills of a user, as it decides whether the skill is applicable to the users employment, thereby, "identifying extraneous skills". 	With respect to Applicants remarks (remarks page 21), “the Garimella case is not designed to include any storage device for storing data signals”, Examiner respectfully disagrees. See at least Garimella, para 0080, recites “three different kinds of stores. A primary database, i.e. the MongoDB 208 has been setup with replica set, enabling it for quicker access and support failover or fallback mechanism. The second set of data is for quicker access using a Cloud REDIS storage 210. All frequently used data will be stored here for quicker access as it is in-memory data storage. A third type of data set is an index database 212 which is used to enable searching for the data from the application.”	With respect to Applicants arguments on claim 20, these arguments are moot as Applicant has canceled claim 20. 	Examiner has updated and maintains the 103 rejection with respect to these and all depending claims unless otherwise indicated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Duraiswamy et al. US 2010/0241581 A1 – discussing interactive interviewing and recruitment
Hartman et al. US 2014/0081883 A1 – discussing recruiting candidate methods
Ashkenazi et al. US 2017/0357945 A1 – discussing automated recruitment platform determines based on a candidate's work history, one or more matching job listings.
Garg et al. US 2015/0170103 A1 – discussing a network-based referral system for recruitment.
Bryce et al. US 2002/0143573 A1 – discussing integrated automated recruiting management system has three main components: a criteria matching application for matching a job seeker's skills and qualification's with those required by a job posting; a message center server and downloadable client for providing a recruiter with a way of communicating particular screening questions to a job seeker and receiving a response in text, audio or video; and a web-based job recruiter application for providing an Internet web site accessible to job recruiters and job seekers and for coordinating the first two components. The system permits a recruiter to post a detailed job posting, receives job seeker applications, ranks and sorts candidates according to skills and qualifications, automatically queries job seeker references, communicates recruiter questions to job seekers and receives responses, including audio and video, provides the recruiter with a package of the information collected, and automated tools for scheduling interviews.
Branca US 2009/0112704 A1 – discussing in para 0036, by correlating user activities in this manner, embodiments of the present invention may generate only a relatively small number of false positive results. Specifically, certain embodiments of the present invention may rely on evidence of the user's knowledge and use of a skill, rather than on a string in the document that may suggest a skill. For example, a document may make reference to Java programming. This does not mean the user has skills in that area. To avoid an inference otherwise, embodiments of the present invention may use knowledge of the particular programs used by user to identify a true skill set for the user.
Zielinski, Dave “Recruiting Gets Smart Thanks to Artificial Intelligence”, HR Magazine, March 24th, 2017, https://www.shrm.org/hr-today/news/hr-magazine/0417/pages/recruiting-gets-smart-thanks-to-artificial-intelligence.aspx 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                  

/SANGEETA BAHL/Primary Examiner, Art Unit 3629